Name: 90/151/EEC: Commission Decision of 19 March 1990 approving the draft measures for implementation in Spain of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agricultural structures and production;  Europe
 Date Published: 1990-03-28

 Avis juridique important|31990D015190/151/EEC: Commission Decision of 19 March 1990 approving the draft measures for implementation in Spain of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Spanish text is authentic) Official Journal L 081 , 28/03/1990 P. 0039 - 0039*****COMMISSION DECISION of 19 March 1990 approving the draft measures for implementation in Spain of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Spanish text is authentic) (90/151/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provision stipulates that the Member States are to notify to the Commission the draft national measures they contemplate adopting for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by Spain on 22 February 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft national measures for implementation in Spain of Article 3b of Regulation (EEC) No 857/84, which provide for assignment of an additional reference quantity to young farmers practising farming as their main activity whose individual reference quantities are less than or equal to 60 000 kilograms and of a special reference quantity of 60 000 kilograms to producers newly installed, are hereby approved. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 19 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3.